TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00192-CV




                                     In re Tony Cervantes




                     ORIGINAL PROCEEDING FROM MILAM COUNTY



                            MEMORANDUM OPINION


               Relator Tony Cervantes has filed a petition for writ of mandamus. See Tex. R. App.

P. 52.8. The documents he seeks were not introduced into the evidence heard at trial or included in

the appellate record. We deny the petition for writ of mandamus.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Filed: April 22, 2008